

116 HRES 860 IH: Recognizing the rise of cardiovascular disease as the world’s leading cause of preventable death and disability and as a global public health crisis and supporting the recognition of February 2020 as “American Heart Month”.
U.S. House of Representatives
2020-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 860IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2020Mr. Smith of New Jersey (for himself and Mrs. Beatty) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the rise of cardiovascular disease as the world’s leading cause of preventable death and disability and as a global public health crisis and supporting the recognition of February 2020 as American Heart Month.Whereas the World Health Organization estimates that in 2017, 17.8 million people died from cardiovascular diseases (referred to in this resolution as CVDs) globally;Whereas of these deaths, 85 percent were due to heart attacks and strokes, and over three-quarters of CVD deaths occur in low- and middle-income countries;Whereas CVDs result in tremendous health care costs and lost productivity and, if not addressed, the United States alone will spend over $1,000,000,000 by 2035 on costs relating to CVD;Whereas the heavy burden of death and disability from CVDs can be decreased through changes in behavior linked to major risk factors, including reduced tobacco use and salt consumption and improvements in access to medical treatment and services;Whereas essential quality-assured medicines and technologies are critical components to address the global burden of CVDs; andWhereas United States leadership and support has strengthened surveillance, enhanced workforce capacity, and provided valuable technical exchanges with respect to the prevention, diagnosis, and treatment of CVD: Now, therefore, be itThat the House of Representatives—(1)supports the recognition of American Heart Month to bring awareness to the cardiovascular disease (hereinafter referred to as CVD) public health crisis in the United States and abroad;(2)affirms that the key to overcoming CVD is prevention and early detection and treatment to reduce long-term disability and mortality;(3)urges the deployment of United States technical expertise on CVDs in support of developing capacities and strengthening of the health care systems of other countries;(4)values the quality of life for CVD patients around the world and their reintegration to society; and(5)calls on the Department of State, the United States Agency for International Development, and the Centers for Disease Control and Prevention, to—(A)comprehensively examine the impact of CVDs on health and development in United States priority assistance countries; and(B)develop a coordinated strategy that improves the effectiveness and impact of United States-financed global health programming by integrating CVD into existing programs.